DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/2021 has been entered.
Election/Restrictions
Claims 6-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/26/2020.
Response to Arguments
Applicant's arguments filed 9/2/2021 have been fully considered but they are not persuasive. Applicant argues that Lee simultaneously performs measurements of PPG signal and ECG signal at the same time and therefore cannot receive an input voltage measured form a body in response to a selected measurement mode being a voltage In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The examiner further notes that Lee teaches a current input circuit configured to receive an input current measured from a body of a user (PPG measuring unit 160). Paragraph [0022] of the instant invention teaches that input current includes PPG signal. Therefore both the instant invention and the Lee have the same parameter for current measured. In addition Lee teaches measuring ECG, which the instant application in Paragraph [0022] also uses for measuring voltage. Lee further teaches using the ECG button or PPG button to display the measured value (page 11 lines 446-450 of the translation of Lee). Oguma et al modifies Lee with an amplifier configured to amplify one of two inputs at a time (which Lee has a measured current (PPG) and a measured voltage (ECG)), and a controller configured to control a connection between the inputs and the amplifier to produce a reduction in processing by having one input amplified at a time. Therefore, Oguma is not measuring an input current, but Lee is.  Lee modified by Oguma results in amplifying a measured input current when the controller controls the connection to amplify the channel that has the .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 19 require voltage or current input circuits to receive a measurement form a user in response to a selected measurement mode being voltage or current.  This appears to be adding new matter as there is no structure identified in the originally filed application that controls the input circuits from obtaining a voltage or current from the user.  Paragraph [0019] of the published instant application states that the controller is configured to block the connection between the current input circuit and the amplifier in 
“In the current measuring mode, the controller 130 blocks the connection between the voltage input circuit 120 and the amplifier 140, and connects the current input circuit 110 to the amplifier 140.  Accordingly, the input voltage received by the voltage input circuit 120 is not input to the amplifier 140, and the input current output from the current input circuit 110 is input to the amplifier 140 to be amplified.”
 	Therefore, the instant application appears to perform simultaneous measurements of both the current and voltage input circuits at the same time regardless of the measuring mode, but the controller blocks the connection of one input circuit to the amplifier (e.g. Figure 14, Elements 1430 and 1440).  The originally filed disclosure does not appear to disclose a voltage input circuit configured to receive an input voltage measured from a body of a user in response to a selected measurement mode being a voltage measurement mode; a current input circuit configured to receive an input current measured from a body of a user in response to the selected measurement mode being a current measurement mode.  Therefore, the claim amendments appear to have added new matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 19 state in response to a selected measurement mode being a voltage/current measuring mode; it is unclear what structure is doing the selection and how the voltage/current input circuit, and controller identify the selected measuring mode.  Since the controller is dependent on the selected measuring mode it is unclear if the controller is also doing the selecting or if there is another structure that determines the measuring mode.  	Dependent claims 2-5 inherit the same deficiencies.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20080088727), cited in IDS dated 11/7/2018 in view of Oguma et al (US Publication 2001/0010467).
Referring to Claim 1, as best understood because of the 112 rejection above, Lee teaches a signal processing apparatus comprising: a voltage input circuit configured to receive an input voltage measured from a body of a user in response to a selected measurement mode being a voltage measurement mode (e.g. Figure 1, ECG measuring unit 150); a current input circuit configured to receive an input current measured from a body of a user in response to the selected measurement mode being a voltage measurement mode (e.g. Figure 1, PPG measuring unit 160).  However, Lee does not explicitly disclose an amplifier configured to amplify one of the measured input voltage and the measured input current at a time, dependent on the selected measurement mode; a controller configured to, dependent on the selected measurement mode, control a connection between the voltage input circuit and the amplifier, and control a connection between the current input circuit and the amplifier. 	Lee teaches using the ECG button (13) or PPG button (14) to display to illustrate the value of only the ECG or PPG to be displayed (page 11 of the translation, lines 446-450). 	Oguma et al teaches that it is known to use an amplifier configured to amplify one of two inputs at a time, and a controller configured to control a connection between the inputs and the amplifier as set forth in Figure 1, amplifier 6 and switch 8 controlled by controller 2 to provide a reduction in processing by having one input amplified at a 
Referring to Claim 2, Lee in view of Oguma et al teaches the apparatus of claim 1, wherein the controller is further configured to block the connection between the current input circuit and the amplifier and connect the voltage input circuit to the amplifier in the voltage measuring mode (e.g. Oguma et al Figure 1, illustrates switches (8), controlled by the controller (2) creating electrical connection with one input and the amplifier, and blocking (no conductivity) connection to the other input and the amplifier).
Referring to Claim 3, Lee in view of Oguma et al teaches the apparatus of claim 1, wherein the controller is further configured to block the connection between the voltage input circuit and the amplifier and connect the current input circuit to the amplifier in the current measuring mode (e.g. Oguma et al Figure 1, illustrates switches (8), controlled by the controller (2) creating electrical connection with one input and the amplifier, and blocking (no conductivity) connection to the other input and the amplifier).
Referring to Claim 5, Lee in view of Oguma et al teaches the apparatus of claim 1, wherein the input voltage is an electrocardiogram (ECG) signal (e.g. Figure 1, ECG 
Referring to Claim 19, as best understood because of the 112 rejection above, Lee teaches a signal processing apparatus comprising: a voltage input circuit configured to receive an input voltage measured from a user in response to a selected measurement mode being a voltage measuring mode (e.g. Figure 1, ECG measuring unit 150); a current input circuit configured to receive an input current measured from a user in response to the selected measurement mode being a current measuring mode (e.g. Figure 1, PPG measuring unit 160).  Lee teaches using the ECG button (13) or PPG button (14) to display to illustrate the value of only the ECG or PPG to be displayed (page 11 of the translation, lines 446-450). However, Lee does not explicitly disclose a controller configured to, dependent on the selected measurement mode, control a first connection between the voltage input circuit and an amplifier, or control a second connection between the current input circuit and the amplifier; the amplifier configured to selectively amplify one of the measured input voltage and the measured input current at a time, dependent on the selected measurement mode, using the controlling of the first connection of the second connection.  	Oguma et al teaches that it is known to use a controller configured to control a connection between the inputs and the amplifier and the amplifier configured to selectively amplify one of two inputs at a time as set forth in Figure 1, amplifier 6 and switch 8 controlled by controller 2 to provide a reduction in processing by having one input amplified at a time.  It would have been obvious before the effective filing date of .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20080088727), cited in IDS dated 11/7/2018 in view of Oguma et al (US Publication 2001/0010467) as applied to claim 1 above, and further in view of Richards et al (US Publication 2014/0358012) with priority to provisional application 61/830,660 dated 6/3/2013.
Referring to Claim 4, Lee in view of Oguma et al teaches the apparatus of claim 1, except wherein the current input circuit is further configured to adjust a level of the input current in response to the level of the input current being greater than a preset value and output the input current having the adjusted level in a current measuring mode.
 	Richards et al teaches that it is known to use a current circuit configured to adjust a level of the input current in response to the level of the input current being greater than a preset value and output the input current having the adjusted level in a current measuring mode as set forth in Paragraphs [0144] and [0165] and Figures 16A-16J to provide improved signal amplification, thereby improving signal quality (Paragraph [0144]).  It would have been obvious before the effective filing date of the claimed .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (US Publication 2019/0036497) teaches an input selector configured to select one of a voltage input and a current input and blocks the other (e.g. Paragraph [0053]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J LEVICKY whose telephone number is (571)270-3983. The examiner can normally be reached Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792